United States Court of Appeals
      for the Federal Circuit
                ______________________

          IRIDESCENT NETWORKS, INC.,
                Plaintiff-Appellant

                           v.

      AT&T MOBILITY, LLC, ERICSSON INC.,
              Defendants-Appellees
             ______________________

                      2018-1449
                ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 6:16-cv-01003-RWS-JDL,
Judge Robert Schroeder, III.
                 ______________________

               Decided: August 12, 2019
                ______________________

    SHAWN DANIEL BLACKBURN, Susman Godfrey LLP,
Houston, TX, argued for plaintiff-appellant. Also repre-
sented by PARKER C. FOLSE, III, IAN B. CROSBY, Seattle,
WA; ERIC J. ENGER, ALDEN HARRIS, LESLIE PAYNE, Heim,
Payne & Chorush, LLP, Houston, TX.

    MICHAEL HAWES, Baker Botts, LLP, Houston, TX, ar-
gued for defendants-appellees.    Also represented by
DOUGLAS M. KUBEHL, BETHANY ROSE FORD, JEFFERY SCOTT
BECKER, Dallas, TX. Defendant-appellee AT&T Mobility,
LLC also represented by BRYANT C. BOREN, JR., Palo Alto,
CA.
2             IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC




                   ______________________

    Before PROST, Chief Judge, REYNA and TARANTO, Circuit
                           Judges.
REYNA, Circuit Judge.
    Iridescent Networks, Inc. sued AT&T Mobility, LLC
and Ericsson Inc. in the U.S. District Court for the Eastern
District of Texas for infringement of U.S. Patent
No. 8,036,119. Following claim construction, the parties
jointly stipulated to noninfringement, and the district
court entered judgment in favor of AT&T Mobility, LLC
and Ericsson Inc. Iridescent Networks, Inc. appeals on the
ground that the district court erred in its construction of
the term “high quality of service connection.” Because the
district court correctly construed this term, we affirm.
                        BACKGROUND
                      I. The ’119 Patent
    Iridescent Networks, Inc. (“Iridescent”) is the assignee
of U.S. Patent No. 8,036,119 (“the ’119 patent”), entitled
“System and Method of Providing Bandwidth on Demand.”
The ’119 patent is directed to a system and method of net-
work communication that provides guaranteed bandwidth
on demand for applications that require high bandwidth
and minimizes data delay and loss during transmission. 1



      1 Modern networks, including cellular networks,
transfer data in small blocks called “packets.” Appellant’s
Br. 6–7. Transmission of the packets may be affected by
three factors: bandwidth, latency, and packet loss. “Band-
width” refers to the maximum data transfer rate of a net-
work. See id. at 14. “Latency” refers to the time required
to transmit a packet across a network, with longer latency
indicating a delay. See id. “Packet loss” refers to the loss
of packets during transmission. See id. at 7.
IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC                3



’119 patent col. 1 ll. 19–22, 58–60, col. 3 ll. 46–48, col. 6 ll.
21–23.
     The ’119 patent discloses that prior art networks trans-
mit data packets in an ad hoc manner, with each packet
taking an unpredictable route to its destination. Id. col. 1
ll. 35–45. This is undesirable because some applications
delivered on broadband “are very sensitive to any delay
and . . . any variance in the delay” of packet transmission.
Id. col. 1 l. 66–col. 2 l. 2. The ’119 patent teaches that some
applications “are also sensitive to any packets . . . which
may be lost in the transmission (0.0001% packet loss is the
preferred quality for video transmission).” Id. col. 2 ll. 2–
5. The ’119 patent also teaches that some applications re-
quire significantly more bandwidth than others to provide
tolerable levels of quality. Id. col. 1 ll. 58–60, col. 3 ll. 31–
45. The ’119 patent describes video applications as exam-
ples of such applications and explains that prior art “video
compression methods vary greatly in the bandwidth they
require to transport the video in real-time—some solutions
are as low as 64 kbps up to 300 Mbps.” Id. col. 3 ll. 31–45.
Figure 3 of the ’119 patent illustrates bandwidth, packet
loss, and latency requirements of several applications, in-
cluding different video applications:
4             IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC




Id. Fig. 3.
     To deal with these parameter-sensitive applications,
the ’119 patent discloses a system and method for manag-
ing network traffic routes and bandwidth availability to
minimize adverse network conditions and to assure that
the network connection maintains a requested minimum
level of one of these three parameters. Id. col. 5 l. 64–col.
6 l. 3. Rather than using existing ad hoc network routes,
the invention creates custom routes to maximize the avail-
ability of the required bandwidth, minimize packet loss,
and reduce latency. Id. col. 5 ll. 64–67; id. col. 6 ll. 57–61.
According to the ’119 patent, this results in a “high quality”
network connection with bandwidth “on demand.” Id. col.
5 ll. 23–29. Applications that do not have minimum net-
work connection parameter requirements may be routed
through existing “best-effort” ad hoc network connections
using “existing network components.” Id. col. 5 ll. 14–20.
Claim 1 is illustrative and recites:
    1. A method for providing bandwidth on demand
    comprising:
        receiving, by a controller positioned in a
        network, a request for a high quality of ser-
        vice connection supporting any one of a plu-
        rality of one-way and two-way traffic types
        between an originating end-point and a ter-
        minating end-point, wherein the request
        comes from the originating end-point and
        includes at least one of a requested amount
        of bandwidth and a codec;
        determining, by the controller, whether the
        originating end-point is authorized to use
        the requested amount of bandwidth or the
        codec and whether the terminating end-
        point can be reached by the controller;
IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC           5



        directing, by the controller, a portal that is
        positioned in the network and physically
        separate from the controller to allocate lo-
        cal port resources of the portal for the con-
        nection;
        negotiating, by the controller, to reserve
        far-end resources for the terminating end-
        point; and
        providing, by the controller to the portal,
        routing instructions for traffic correspond-
        ing to the connection so that the traffic is
        directed by the portal based only on the
        routing instructions provided by the con-
        troller, wherein the portal does not perform
        any independent routing on the traffic, and
        wherein the connection extending from the
        originating end-point to the terminating
        end-point is provided by a dedicated bearer
        path that includes a required route sup-
        ported by the portal and dynamically pro-
        visioned by the controller, and wherein
        control paths for the connection are sup-
        ported only between each of the originating
        and terminating end-points and the con-
        troller and between the portal and the con-
        troller.
Id. col. 7 l. 43–col. 8 l. 7 (emphasis added).
    The application that led to the ’119 patent is a contin-
uation of U.S. Application No. 11/743,470 (“the parent ap-
plication”), which issued as U.S. Patent No. 7,639,612, also
assigned to Iridescent. Both patents share a substantially
identical specification.
    During prosecution of the parent application, the ex-
aminer rejected several claims containing a similar limita-
tion: “high quality and low latency bandwidth.” J.A. 271,
6           IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC




369. The examiner explained that this limitation was re-
jected as not enabled because the specification “d[id] not
adequately describe how high quality and low latency are
determined.” J.A. 368–69; see also J.A. 270–71. In re-
sponse, the applicant amended the claims to replace the re-
jected term with the “high quality of service connection”
limitation at issue in this appeal. J.A. 140. The applicant
argued that Figure 3 and its description supported this
new claim language:
    As illustrated by the boxed set of applications on
    the left side of Fig. 3, high QoS (quality of service)
    may be viewed in the present application as having
    speeds varying from approximately 1–300 mega-
    bits per second, packet loss requirements that are
    typically about 10-5, and latency requirements that
    are typically less than one second. These are com-
    monly used parameters and, as illustrated in Fig.
    3, often vary somewhat based on the type of appli-
    cation. For example, video conferencing may be
    possible with the listed parameters, while HD
    video multicasting typically has more stringent re-
    quirements in order to be acceptable.
    ....
    Accordingly, Applicant submits that the term “high
    quality of service connection” is supported by the
    various connection parameters illustrated for high
    quality of service enabled bandwidth applications
    in Fig. 3.
J.A. 141. After considering Iridescent’s arguments, the ex-
aminer withdrew the rejection and allowed the amended
claims containing the “high quality of service connection”
limitation to issue.
               II. District Court Proceedings
   On July 11, 2016, Iridescent brought suit against
AT&T Mobility, LLC and Ericsson Inc. (collectively,
IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC           7



“AT&T”) for infringement of claims 1, 3–4, 7, and 11 of the
’119 patent. Claim 1 was the only asserted independent
claim. During claim construction proceedings, Iridescent
proposed broadly construing the term “high quality of ser-
vice connection” to mean “a connection in which one or
more quality of service connection parameters, including
bandwidth, latency, and/or packet loss, are assured from
end-to-end based on the requirements of the application.”
Iridescent Networks, Inc. v. AT&T Mobility, LLC, No. 6:16-
CV-01003, 2017 WL 3033400, at *3 (E.D. Tex. July 18,
2017) (“Claim Construction Order”). The magistrate judge,
however, largely adopted AT&T’s proposed construction,
construing the term to mean “a connection that assures
connection speed of at least approximately one megabit per
second and, where applicable based on the type of applica-
tion, packet loss requirements that are about 10-5 and la-
tency requirements that are less than one second.” Id. at
*5. The magistrate judge determined that “high quality of
service connection” is a term of degree that is “not a known
term of art, but rather a term coined by the patentee.” Id.
at *4. Relying on the ’119 patent’s intrinsic record, the
magistrate judge explained that Figure 3 of the ’119 patent
and Iridescent’s statements during prosecution of the par-
ent application “serve to provide some standard for meas-
uring this term of degree.” Id. at *5 (internal quotation
marks omitted).
    Iridescent subsequently objected to the magistrate
judge’s construction, raising the same arguments it renews
on appeal. Iridescent Networks, Inc. v. AT&T Mobility,
LLC, No. 6:16-CV-01003, 2017 WL 10185852, at *1–3 (E.D.
Tex. Dec. 1, 2017) (“Order Adopting Constructions”). The
district judge overruled Iridescent’s objections, determin-
ing that the magistrate judge’s construction was not clearly
erroneous or contrary to law. Id. at *3.
    The parties agreed that under the district court’s con-
struction, AT&T’s accused network products and services
were excluded, and they jointly stipulated to
8           IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC




noninfringement. On December 18, 2017, the court en-
tered a final judgment against Iridescent. Iridescent
timely appealed. We have jurisdiction over this appeal un-
der 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
    Whether a district court’s construction of a claim is cor-
rect presents a legal question that we review de novo. Info-
Hold, Inc. v. Applied Media Techs. Corp., 783 F.3d 1262,
1265 (Fed. Cir. 2015). We review underlying factual find-
ings related to extrinsic evidence for clear error. E.I. du
Pont De Nemours & Co. v. Unifrax I LLC, 921 F.3d 1060,
1067 (Fed. Cir. 2019). When claim construction is based
solely upon intrinsic evidence, as in this case, our review is
de novo. Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct.
831, 841 (2015).
    Claim construction seeks to ascribe the meaning to a
claim term as understood by a person of ordinary skill in
the art at the time of invention. Phillips v. AWH Corp., 415
F.3d 1303, 1312–14 (Fed. Cir. 2005) (en banc). The mean-
ing of a term “must be considered in the context of all the
intrinsic evidence, including the claims, specification, and
prosecution history.” Biogen Idec, Inc. v. GlaxoSmithKline
LLC, 713 F.3d 1090, 1094 (Fed. Cir. 2013) (citing Phillips,
415 F.3d at 1314). The prosecution history, like the speci-
fication, provides evidence of how the U.S. Patent and
Trademark Office and the inventor understood the patent.
Edwards Lifesciences LLC v. Cook Inc., 582 F.3d 1322,
1327 (Fed. Cir. 2009) (citing Phillips, 415 F.3d at 1317).
Statements made during prosecution of a parent applica-
tion are relevant to construing terms in a patent resulting
from a continuation application if such statements relate
to the subject matter of the claims being construed. Ormco
Corp. v. Align Tech., Inc., 498 F.3d 1307, 1314 (Fed. Cir.
2007); see also E.I. du Pont, 921 F.3d at 1070 (“When a par-
ent application includes statements involving ‘common
subject matter’ with the terms at issue, those statements
IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC             9



are relevant to construction of the terms in the child pa-
tent.”); Wang Labs., Inc. v. Am. Online, Inc., 197 F.3d 1377,
1384 (Fed. Cir. 1999) (applying statements from prosecu-
tion of a parent application where subject matter was com-
mon to the continuation-in-part application).
    This appeal turns on whether the term “high quality of
service connection” is a term of degree that is limited to the
minimum connection parameter requirements disclosed in
Figure 3 of the ’119 patent. We conclude that it is.
    We begin with the language of the claims. In re Power
Integrations, Inc., 884 F.3d 1370, 1376 (Fed. Cir. 2018) (cit-
ing Amgen Inc. v. Hoechst Marion Roussel, Inc., 457 F.3d
1293, 1301 (Fed. Cir. 2006)). Here, the district court found
that “high quality of service connection” is a coined term
that has no ordinary meaning in the industry. Claim Con-
struction Order, 2017 WL 3033400, at *4; Order Adopting
Constructions, 2017 WL 10185852, at *3. We agree that
the claim language is not sufficiently clear on its face to
provide guidance to a person of ordinary skill in the art as
to the meaning of the term “high quality of service connec-
tion.” Although every network connection has some degree
of quality of service, Reply Br. 2–3, the claims expressly
require the connection to provide high quality of service.
The claim language, however, is silent as to what amount
of quality is sufficient to be “high.” We therefore look first
to the specification, followed by the prosecution history, to
determine the meaning of the term “high quality of service
connection.”
    As noted above, the applicant of the ’119 patent relied
on Figure 3 during prosecution to support an amendment
that gave rise to the term “high quality of service connec-
tion.” Figure 3 indicates minimum requirements for con-
nection speed, packet loss, and latency. Figure 3 shows a
box labeled “High QoS” (“Quality of Service”) that is drawn
around some, but not all, listed applications. ’119 patent
Fig. 3. The applications placed within this box have
10           IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC




connection parameter requirements consistent with the
district court’s construction for the disputed term. For ex-
ample, the written description explains that “[t]hese real
time critical applications are very sensitive to any de-
lay[,] . . . any variance in the delay[,]. . . . [and] any packets
(or frames) which may be lost in the transmission (0.0001%
packet loss is the preferred quality for video transmis-
sion).” Id. at col. 1 l. 66–col. 2 l. 5. One application (“Ojo
Video Call”) and two network transmission line technolo-
gies (“DSL” and “Dial-up”) are placed outside the “High
QoS” box. Id. Fig. 3. The Ojo Video Call application is
shown to have lower minimum connection requirements
than the applications within the box. Id. Figure 3 and the
written description, therefore, imply that a “high quality of
service connection” involves minimum service parameters
required by the applications within the “High QoS” box.
This conclusion is consistent with the prosecution history
of the ’119 patent.
    During prosecution of the parent application, the appli-
cant argued that “the various connection parameters illus-
trated for high quality of service enabled bandwidth
applications in Fig. 3” supported the term “high quality of
service connection.” J.A. 141. The applicant stated that
the term “may be viewed in the present application as hav-
ing speeds varying from approximately 1–300 megabits per
second, packet loss requirements that are typically about
10-5, and latency requirements that are typically less than
one second,” which are the illustrated parameters for the
applications within the “High QoS” box in Figure 3. Id.
Thus, the applicant relied on the minimum connection pa-
rameter requirements described in Figure 3 to overcome
the examiner’s § 112 enablement rejection.
    Iridescent argues that the term “high quality of service
connection” is a mere requirement that the connection as-
sure the level of quality that meets the service parameter
needs of a particular service or application. Appellant’s Br.
IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC             11



14. Iridescent raises three primary arguments in support
of its proposed construction. We address each in turn.
    First, Iridescent contends that the term serves to dis-
tinguish a high quality of service connection from a prior
art “best-effort” connection that does not guarantee any
level of quality. Appellant’s Br. 13–15, 22. Iridescent
points to the ’119 patent’s disclosure that different applica-
tions have varying connection parameter requirements,
and argues that “there are no hard-and-fast numerical re-
quirements for the quality of service parameters.” Id. at
15. This argument, however, contradicts the written de-
scription and Figure 3 of the ’119 patent. If, as Iridescent
contends, a “high quality of service connection” is one that
provides only some assurance of required quality of connec-
tion, then a connection that meets the requirements of all
the applications listed in Figure 3 would fall within that
definition. Yet Figure 3 excludes the Ojo Video Call appli-
cation from the box identified as “High QoS,” even though
that application also has specific connection parameter re-
quirements of less than 1 megabit per second in bandwidth,
packet loss of 10-5, and latency delay of less than 400 milli-
seconds—parameters that would satisfy Iridescent’s pro-
posed construction of “high quality of service connection.”
’119 patent Fig. 3.
    Iridescent argues that Figure 3’s exclusion of the Ojo
Video Call application from the “High QoS” box demon-
strates only that a prior art best-effort connection is suffi-
cient to meet that application’s connection requirements.
Reply Br. 6. The ’119 patent, however, teaches that a best-
effort connection provides no assurance of any amount of
quality. See ’119 patent col. 1 ll. 23–60 (detailing the ad
hoc nature of prior art network connections); id. col. 3 ll. 6–
22, 46–48 (distinguishing “best-effort internet” from “guar-
anteed high bandwidth” connections); see also Appellant’s
Br. 7, 13. Thus, a best-effort connection may not always
meet the connection requirements of the Ojo Video Call ap-
plication. Rather, Figure 3 excludes that application from
12          IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC




the “High QoS” box because its connection requirements
are lower than what the patentee intended to be covered by
the term “high quality of service connection.”
    The written description demonstrates that the inven-
tor knew how to describe quality assurance. For example,
the written description teaches that prior art Multi-Proto-
col Label Switching technology provided “packet quality as-
surance.” ’119 patent col. 2 ll. 6–8, 43–47. The written
description also discloses that when the prior art “IEEE
802.1p” standard is utilized, “[s]ervices are delivered with
assurance.” Id. col. 3 ll. 16–19. By contrast, the claims
here require a “high quality of service connection.” When
read in the context of the written description, the inventor’s
decision to claim a connection that provides high quality of
service instead of a connection that provides assured qual-
ity of service informs a person of ordinary skill in the art
that the claims require something more than mere assur-
ance of quality.
    Iridescent’s statements during prosecution of the par-
ent application also belie Iridescent’s attempt to equate
“high” quality of service with “assured” quality of service.
In response to the examiner’s § 112 rejection, Iridescent ar-
gued that “high QoS (quality of service) may be viewed in
the present application as having speeds varying from ap-
proximately 1–300 megabits per second, packet loss re-
quirements that are typically about 10-5, and latency
requirements that are typically less than one second.
These are commonly used parameters . . . .” J.A. 141. This
language focuses on the objective characteristics of the
quality of the connection rather than on whether any
amount of quality is assured. In view of the intrinsic rec-
ord, we are not persuaded that the term “high quality of
service connection” equates with assurance of quality.
    Second, Iridescent contends that the prosecution his-
tory is irrelevant to the claim construction question be-
cause there is no clear and unmistakable disavowal of
IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC            13



claim scope. Appellant’s Br. 12. We disagree. We have
explained that “[a]ny explanation, elaboration, or qualifi-
cation presented by the inventor during patent examina-
tion is relevant, for the role of claim construction is to
‘capture the scope of the actual invention’ that is disclosed,
described, and patented.” Fenner Invs., Ltd. v. Cellco
P’ship, 778 F.3d 1320, 1323 (Fed. Cir. 2015) (quoting Re-
tractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d
1296, 1305 (Fed. Cir. 2011)); see also Aptalis Pharmatech,
Inc. v. Apotex Inc., 718 F. App’x 965, 971 (Fed. Cir. 2018)
(relying on the prosecution history to inform a claim con-
struction analysis without finding a disavowal of claim
scope). Although the prosecution history may not in some
cases be as clear a guide as the specification, it nonetheless
“can often inform the meaning of the claim language by
demonstrating how the inventor understood the invention
and whether the inventor limited the invention in the
course of prosecution, making the claim scope narrower
than it would otherwise be.” Phillips, 415 F.3d at 1317.
    Iridescent’s reliance on 3M Innovative Properties Co. v.
Tredegar Corp., 725 F.3d 1315 (Fed. Cir. 2013), is mis-
placed. In 3M, we held that where there is no clear disa-
vowal, “the ordinary and customary meaning of the claim
term will be given its full effect.” 725 F.3d at 1326. The
question here, however, is not whether Iridescent nar-
rowed the scope of the disputed term during prosecution
from its full ordinary and customary meaning. Rather, be-
cause the disputed term is a coined term, meaning it has
no ordinary and customary meaning, the question is
whether the intrinsic evidence provides objective bounda-
ries to the scope of the term. Interval Licensing LLC v.
AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014). In these
circumstances, where there is no clear ordinary and cus-
tomary meaning of a coined term of degree, we may look to
the prosecution history for guidance without having to first
find a clear and unmistakable disavowal.
14          IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC




    Third, Iridescent contends that even if its statements
during prosecution may be considered, they are still irrele-
vant to the construction of the disputed term because Iri-
descent made those statements in response to an
enablement rejection. Appellant’s Br. 27–29; Reply Br. 10–
11. Iridescent argues that unlike an indefiniteness rejec-
tion, an enablement rejection is not issued “to force the ap-
plicant to define the metes and bounds of the claim.”
Appellant’s Br. 27. This is not correct. It is long-settled
that “[e]nablement serves the dual function in the patent
system of ensuring adequate disclosure of the claimed in-
vention and of preventing claims broader than the dis-
closed invention. This important doctrine prevents both
inadequate disclosure of an invention and overbroad claim-
ing that might otherwise attempt to cover more than was
actually invented.” MagSil Corp. v. Hitachi Glob. Storage
Techs., Inc., 687 F.3d 1377, 1380–81 (Fed. Cir. 2012) (inter-
nal citation omitted); see also Nat’l Recovery Techs., Inc. v.
Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96
(Fed. Cir. 1999). Thus, Iridescent’s statements made to
overcome the examiner’s enablement rejection inform the
claim construction analysis by demonstrating how Irides-
cent understood the scope of the disputed term.
    Iridescent raises other arguments that we find unper-
suasive. For example, Iridescent argues that the district
court’s determination that the disputed term is a term of
degree rests on an erroneous finding that the ’119 patent
discloses a third “quality of service” connection. Appel-
lant’s Br. 19–24. Iridescent asserts that the ’119 patent
discloses only two connection types—best-effort and high
quality of service connections—and “[t]here is no question
of degree between” the two. Id. at 22.
    We agree that “quality of service” is not a connection
type, but a characteristic of any network connection, much
like “height” is a characteristic of any human being. Iri-
descent is mistaken, however, that the district court mis-
read “quality of service” to be a third connection type, or
IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC           15



that such a misreading is a necessary predicate to deter-
mining that the term “high quality of service connection” is
a term of degree. That “quality of service” is a characteris-
tic of any network connection says nothing about the level
of quality of service that connection provides. The district
court was thus correct to look to the specification and the
prosecution history for disclosure of what constitutes high
quality of service. Because Figure 3 and the applicant’s
prosecution history statements disclose the disputed term’s
scope, the district court’s analysis was correct.
     Iridescent also argues that this court’s precedent fore-
closes limiting the term “high” to numerical values. We
disagree. In each case on which Iridescent relies, this court
concluded that importing numerical limits into the inde-
pendent claim at issue would have rendered a dependent
claim meaningless. See Honeywell Int’l Inc. v. Universal
Avionics Sys. Corp., 488 F.3d 982, 993–94 (Fed. Cir. 2007);
In re Cruciferous Sprout Litig., 301 F.3d 1343, 1348–49
(Fed. Cir. 2002); Am. Seating Co. v. USSC Grp., Inc., 91 F.
App’x 669, 676 (Fed. Cir. 2004). That is not a concern here.
Additionally, in American Seating, the claim language it-
self defined the disputed term. 91 F. App’x at 675. By con-
trast, the claims here provide no clear meaning or
definition of “high quality of service connection.”
                       CONCLUSION
    We have considered Iridescent’s remaining arguments
and find them unpersuasive. We hold that the correct con-
struction of “high quality of service connection” means “a
connection that assures connection speed of at least ap-
proximately one megabit per second and, where applicable
based on the type of application, packet loss requirements
that are about 10-5 and latency requirements that are less
than one second.” We therefore affirm the district court’s
judgment.
                       AFFIRMED
16          IRIDESCENT NETWORKS, INC. v. AT&T MOBILITY, LLC




                          COSTS
     No costs.